Citation Nr: 0913054	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-38 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a cerebrovascular accident (CVA). 

3. Entitlement to service connection for PTSD.

4. Entitlement to service connection for residuals of a CVA, 
to include as secondary to service-connected diabetes 
mellitus and/or hypertension.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2006 and November 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the CVA claim was certified as 
entitlement to service connection for a CVA.  However, as the 
actual CVA is past, and the current disability is whatever 
residuals of the event the Veteran may suffer, the Board has 
recharacterized the issue as shown above.  

The Board notes that, since the last adjudication of the 
claims by the RO, the Veteran has submitted additional 
evidence consisting of a statement by Dr. MD.  See 38 C.F.R. 
§ 20.1304 (2008).  The Board notes that the Veteran did not 
waive agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  However, as this statement merely 
reiterates information in the VA treatment records, it is 
duplicative of previously submitted evidence, and therefore, 
the Veteran is not prejudiced by the Board considering the 
letter in rendering its decision.

Additionally, the Board notes that the record raises informal 
claims for service connection for anxiety disorder and a 
respiratory disorder due to herbicide exposure, but these 
claims have not been adjudicated by the RO.  Thus, the Board 
REFERS these claims to the RO for appropriate action.

The Board notes that in the September 2006 rating decision, 
the RO reopened the Veteran's claim of entitlement to service 
connection for PTSD and in a November 2006 rating decision, 
the claim for service connection for residuals of a CVA was 
reopened.  These claims were then denied on the merits.  As 
reflected in the characterization of the issues on the first 
page of this decision, the Board is required to consider the 
issue of finality prior to any consideration on the merits, 
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  As the determination made as to finality 
herein is consistent with the RO's decision and favorable to 
the Veteran, he is not prejudiced by the Board's actions.  
See Barnett at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993).


FINDINGS OF FACT

1. In a final rating decision in May 2005, the RO denied 
service connection for residuals of a CVA, claimed as 
transient ischemic attacks and service connection for PTSD 
with depression. 

2. Evidence added to the record since the May 2005 decision 
is neither cumulative nor redundant of the evidence of record 
at that time and raises a reasonable possibility of 
substantiating the Veteran's claims. 

3. The medical evidence of record does not reflect a current 
diagnosis of PTSD.

4. Residuals of a CVA are etiologically related to service-
connected diabetes mellitus.


CONCLUSIONS OF LAW

1. The May 2005 rating decision is final; new and material 
evidence has been received to reopen the previously denied 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2. PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

3. The May 2005 rating decision is final; new and material 
evidence has been received to reopen the previously denied 
claim of entitlement to service connection for residuals of a 
CVA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

4. Residuals of a CVA are proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the Veteran's claims 
of entitlement to service connection for residuals of a CVA 
and PTSD, as well as to grant service connection for 
residuals of a CVA, is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

With respect to his service connection claim for PTSD, the 
Board notes that VCAA imposes certain duties upon VA to 
notify the claimant of the shared obligations of the claimant 
and VA in developing his or her claim and to assist the 
claimant by making reasonable efforts to obtain relevant 
evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 510 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  VA must inform a claimant 
about the information and evidence not of record that is 
necessary to substantiate the claims, the information and 
evidence that VA will seek to provide, and the information 
and evidence that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 
30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in April 2006, prior 
to the initial unfavorable AOJ decision issued in September 
2006.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in April 2006 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
This letter also provided notice as to substantiation of 
disability ratings and effective dates in accordance with 
Dingess/Hartman.  Thus, the Board finds that VCAA notice 
requirements were met as defined by statue, regulation, and 
case law.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, Social 
Security Administration (SSA) records, and the report of a 
March 2005 VA examination were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
Veteran has PTSD that is a result of his military service is 
not necessary to decide his claim.  The medical records 
associated with the claims file do not contain a current 
diagnosis PTSD.  Moreover, the record reflects no verified 
in-service stressors to which the PTSD could be related.  
Without such evidence, the Board finds that a VA examination 
is not necessary.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the Veteran's service connection claim.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. New and material evidence

In a rating decision dated in May 2005, the RO denied service 
connection for the residuals of a CVA and PTSD with 
depression.  The evidence of record at that time included the 
Veteran's service treatment records, a March 2005 VA 
examination report, and private treatment records showing a 
diagnosis of depression, a diagnosis of diabetes mellitus 
since 2001, and a history of a CVA in 1999.  The RO denied 
the CVA claim on the basis that there was no relationship 
between the Veteran's CVA and a service-connected disability 
as the Veteran's diabetes mellitus post-dated his CVA.  The 
PTSD claim was denied on the basis that there was no current 
diagnosis of PTSD and no evidence of verifiable in-service 
stressors.
 
In June 2005, the Veteran was advised of the decision and his 
appellate rights.  The Veteran did not appeal these 
decisions.  He submitted a new claim for service connection 
for PTSD in April 2006, and the application to reopen the 
claim for residuals of a CVA was received in June 2006.  
Thus, the May 2005 decision is final.  38 U.S.C.A § 7105(West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2008].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

As the Veteran's claims were filed in April 2006 and June 
2006, the definition of new and material evidence applicable 
to this case is as follows:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Subsequent to the March 2005 decision, additional VA and 
private treatment records have been received that show a 
diagnosis of diabetes mellitus in March 1988 and treatment 
for anxiety disorder not otherwise specified (NOS) 
(subthreshold PTSD).  Further, SSA records were received that 
reflect a diagnosis of PTSD in remission.  Also, the Veteran 
has submitted several statements describing stressor events 
for his PTSD claim.  

The Board finds that this evidence is new in that there was 
no evidence as of May 2005 of a diagnosis of diabetes 
mellitus prior to 2001 or that related details of the 
Veteran's claimed stressors.  Thus, this evidence is neither 
cumulative nor redundant of the evidence of record at that 
time.  Additionally, this evidence is material as it raises a 
reasonable possibility of substantiating the Veteran's claims 
by showing that his CVA occurred after his diabetes mellitus 
and provides evidence of claimed stressors and a possible 
current diagnosis of PTSD related to those stressors.

Therefore, the Board concludes that the evidence added to the 
record since the March 2005 decision is both new and material 
and that the requirements to reopen the claims of entitlement 
to service connection for PTSD and residuals of a CVA have 
been met.  Therefore, the claims to reopen previously denied 
claims seeking service connection for PTSD and residuals of a 
CVA are granted.

III. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that 
a nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity 
of the nonservice-connected disease or injury 
is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating 
activity will determine the baseline and 
current levels of severity under the Schedule 
for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the Veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, as the Board herein grants the 
secondary service connection claim, any question of change in 
severity will be addressed by the RO subsequent to this 
decision.  Accordingly, there is not prejudice to the Veteran 
in the Board adjudicating the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

Residuals of CVA

The Veteran contends that his CVA was a result of his 
service-connected diabetes mellitus.  Therefore, he argues 
that service connection is warranted for his CVA on a 
secondary basis.

Initially, the Board notes that service connection is in 
effect for diabetes mellitus, as well as hypertension.  The 
medical evidence documents that the Veteran experienced a CVA 
in 1999 and that he continues to experience residuals of the 
CVA.  Thus, the Board determines that the Veteran has a 
primary service-connected disability and a current diagnosis 
of a disability for which service connection on a secondary 
basis may be considered.

Thus, the claim rests on whether a relationship is 
established between the Veteran's CVA and his diabetes 
mellitus.  In this regard, the Board observes that a VA 
examination was performed in March 2005.  In addition to 
examination of the Veteran, the examiner examined the Veteran 
and reviewed the evidence of record at that time, to include 
records of the Veteran's diagnosis and treatment for a CVA in 
1999 and for diabetes mellitus, which indicated that diabetes 
mellitus was first suspected in 2001 and treated in 2003.  
Upon completion of the examination, the examiner noted that 
diabetes mellitus was diagnosed after the CVA, but opined 
generally that a CVA can be aggravated or worsened by 
diabetes mellitus and that it was possible that the Veteran's 
diabetes mellitus was present prior to diagnosis and that if 
so, it would be as likely as not that the Veteran's diabetes 
mellitus contributed to his CVA.  

However, the Board notes that private treatment records 
received subsequent to the examination clearly indicate that 
diabetes mellitus was first diagnosed in early 1988-a March 
1988 record indicates that the Veteran was newly diagnosed 
with diabetes mellitus.  Thus, the record reveals that the 
Veteran's diabetes mellitus pre-dated the Veteran's CVA by 
several years.  The Board is aware that treatment records 
from the 1990s so not show continued treatment for diabetes 
mellitus; however, the Board also notes that laboratory blood 
glucose results from 1995 and 1996 fluctuated significantly 
and were often outside the normal glucose range as noted on 
the laboratory report.  Thus, the Board determines that it is 
at least as likely as not that the Veteran's diabetes 
mellitus was a chronic disability from the first diagnosis in 
March 1988.  This fact, coupled with the VA examiner's 
opinion that diabetes mellitus present at the time of the CVA 
would at least as likely as not have contributed to the CVA 
is sufficient to establish a relationship between the 
Veteran's CVA and his service-connected diabetes mellitus.  
Accordingly, service connection for residuals of a CVA is 
granted as secondary to diabetes mellitus.


PTSD

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  
With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the Veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).
The Board observes that the Veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a helicopter mechanic with the 147th and 178th 
Aviation Company.  Based on the foregoing, the Board finds 
that the Veteran did not engage in combat with the enemy.  
Therefore, as indicated above, the Veteran's lay testimony 
alone is not enough to establish the occurrence of the 
alleged stressor, and the evidence must contain independent 
statements or records supporting such occurrence.  See 
Morneau; Dizoglio; West (Carlton); and Zarycki.  

The Veteran's service personnel records reflect that he 
served in the Republic of Vietnam from May 1966 to May 1967.  
The Veteran contends that his duties included flying as a 
helicopter door gunner, that he was told to shoot people on 
the ground, and that his helicopter was shot down several 
times.  He further contends that these events caused 
traumatic stress that caused his PTSD.  Thus, he contends 
that service connection is warranted for his PTSD.  

However, there is no competent medical evidence showing that 
the Veteran has a current diagnosis of PTSD.  Treatment 
records are replete with findings that the Veteran exhibits 
PTSD symptoms; however, they also indicate that he does not 
meet the criteria for an actual diagnosis of PTSD.  Diagnoses 
have included anxiety disorder not otherwise specified (NOS), 
depression NOS, dysthymia, and adjustment disorder, as well 
as alcohol dependence and substance abuse.  A September 2007 
letter from the Veteran's treating psychiatrist indicates 
that he was being treated for anxiety NOS (subthreshold 
PTSD).  The only reference to a diagnosis of PTSD is a Social 
Security mental health evaluation in January 2002, which 
indicates a diagnosis of PTSD in remission.  However, this 
diagnosis reflects only that the Veteran did not have PTSD 
symptoms at the time and that the Veteran reported having 
been diagnosed with PTSD in the past.  Thus, this record is 
not competent and probative evidence of a current diagnosis 
of PTSD.  Accordingly, the Board determines that the 
preponderance of the evidence reflects a diagnosis of 
psychiatric disorders other than PTSD.  Thus, the Veteran 
does not meet the criterion of a current diagnosis of PTSD to 
warrant further consideration of service connection for such 
disorder.  

The Board has considered the Veteran's own statements 
regarding his claimed diagnosis of PTSD.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, this is not competent evidence since only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue of 
medical causation or diagnosis.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board concludes that the Veteran 
does not have a current diagnosis of PTSD.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for PTSD.  Therefore, his claim must be denied. 


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for PTSD 
is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
residuals of a CVA, secondary to service-connected diabetes 
mellitus is granted.

Service connection for residuals of a CVA, secondary to 
service-connected diabetes 


mellitus, is granted.

Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


